DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 11 March 2021 have been considered and are persuasive. The claim amendments overcome the rejection in view of Remsburg (5,959,535) and Sullivan et al. (2008/058740). The prior art of record does not disclose the claimed invention, a liquid sensor comprising a substrate having a plurality of electrodes, a circuit, and a transmitter thereon, wherein the circuit is configured to store electrical power until a pre-determined electrical power value is met and subsequently release the stored electrical power to the transmitter, wherein successive data packets are separated by a time interval proportional to the time require to reach the pre-determined electrical power. Sullivan was relied upon to teach a liquid sensor having a circuit configured to generate a plurality of data packets, but does not disclose nor suggest the circuit being configured to store electrical power until a pre-determined value is met. The transmitter of Sullivan is configured to emit a signal as soon as the circuit has been close, as disclosed in paragraph [0076], and therefore Sullivan does not contemplate a circuit that stores electric power. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781